J-S71014-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.H., A MINOR                  IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA




APPEAL OF: Z.H., A MINOR

                                                          No. 463 EDA 2016


            Appeal from the Dispositional Order January 15, 2016
               In the Court of Common Pleas of Lehigh County
             Juvenile Division at No(s): CP-45-JV-0000197-2015


BEFORE: BOWES, PANELLA AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED JANUARY 19, 2017

      Z.H. appeals from the         January 15, 2016 juvenile        delinquency

dispositional   order   that   transferred   her   from   the   dependency-based

placement at Wordsworth Academy to secured placement in the North

Central Secured Treatment Facility. The order was entered after Z.H. made

an admission to recklessly endangering another person (“REAP”) and

criminal conspiracy. We affirm.

      During September 2013, then-thirteen-year-old Z.H. was adjudicated

dependent. One year later, she attacked a caseworker from the Philadelphia

Department of Human Services (“DHS”) and was charged with aggravated

assault, REAP, and simple assault. The juvenile court determined the simple

assault had been substantiated but declined to adjudicate Z.H. delinquent at


* Former Justice specially assigned to the Superior Court.
J-S71014-16



that juncture. Instead, the juvenile court entered what it styled a “deferred

adjudication” and placed her in a dependency group home administered by

ChildFirst Services (“ChildFirst”). Z.H.’s record at ChildFirst was replete with

behavioral issues including academic suspension, several attempts to

abscond from the facility, and being charged with disorderly conduct. Z.H.

was participating in a ChildFirst outing when she engaged in the underlying

delinquent acts that are the genesis of this appeal.

      The juvenile court summarized the relevant incident as follows:

            The assault occurred on April 5, 2015, Easter Sunday,
      while [Z.H.] and her co-juveniles were on a ChildFirst-sponsored
      outing to the Stroud Mall, located in Monroe County, to shop and
      see a movie. The fifty-four year old victim was seated in front of
      the group in the movie theater. When the group "became
      rowdy, obnoxious, cursing and very loud, the victim turned
      around and whispered very nicely asking the girls to please quiet
      down a bit, my mom cannot hear the movie." (N.T., 11/17/2015,
      p. 3). The group responded with obscenities and blatant
      disrespect.

             While walking to their car after leaving the theater, the
      victim and her family were ambushed and surrounded by [Z.H.]
      and her housemates in the parking lot of the mall. After directing
      a volley of obscenities at the victim, [Z.H.] was the first one to
      assault the victim "by sticking her finger in the victim's eyeball."
      (N.T., 11/17/2015, p. 4). The victim was then viciously beaten
      down in front of her family by [Z.H.] and her co-juveniles while
      two males filmed the episode. After being punched and knocked
      to the ground, the victim was "kicked in the face, the head,
      [and] the body. She suffered a broken orbital floor socket of her
      left eye. The victim had two black eyes, multiple contusions and
      bruises on her body and . . . was treated in the emergency
      room." (Id.)      In addition, when the victim's sister-in–law
      attempted to intervene, she was surrounded . . . thrown to her
      knees, punched . . . in the back of the head and beat . . . up."
      (Id). After the attack was over and the victim was running to her

                                     -2-
J-S71014-16



        vehicle, [Z.H.] continued to pursue. Fortunately, the victim and
        her family were able to escape without further injury.

Juvenile Court Opinion, 4/25/16, at 2-3.

        On November 17, 2015, Z.H. entered an admission to REAP and

criminal conspiracy in relation to the violence that she incited at Stroud Mall.

In the meantime, Z.H. was removed from ChildFirst due to her disruptive

and aggressive behavior. She was transferred to a VisionQuest shelter, but

after engaging in bullying and other physical acts against peers, she was

transferred to secure detention at the Philadelphia Juvenile Justice Service

Center. Even that level of security proved inadequate, however, as she was

reprimanded by justice center staff on several occasion for fighting.

Ultimately, Z.H. was placed in a dependency program at Wordsworth

Academy, a residential education-based facility. Wordsworth Academy is a

secured facility in the colloquial sense that its minor residents are supervised

at all times and are not permitted to leave the campus without prior

approval.    Wordsworth Academy is not a secured educational treatment

unit.

        On January 15, 2016, the juvenile court held a dispositional hearing.

The court reviewed the social summary and recommendation prepared by

the Monroe County Juvenile Probation Office, and considered testimony

proffered by the victim, her son, a case worker from Wordsworth Academy

and the operational director of DHS. In addition, the court considered the



                                     -3-
J-S71014-16



apologies that Z.H. made to her mother, the juvenile court, and the victim,

as well as counsel’s argument in opposition to removing Z.H. from

Wordsworth Academy.        As noted, the juvenile court rejected counsel’s

position and entered a dispositional order committing Z.H. to the North

Central Secured Treatment Facility.

      Z.H. filed a post-disposition motion, which the juvenile court denied,

followed by a timely appeal. She complied with the court’s order to file a

concise statement of errors complained of on appeal. She raises one issue

on appeal: “Whether the trial court abused its discretion in placing the

Juvenile at North Central Secure Treatment Facility when the Juvenile was

already placed in a secure facility that was addressing the Juvenile’s

accountability and rehabilitative needs.” Appellant’s brief at 4.

      We review the juvenile court’s disposition order for an abuse of

discretion.   In re Love, 646 A.2d 1233, 1238 (Pa.Super. 1994).            “The

Juvenile Act is clear that a delinquent's disposition is a duty vested in the

discretion of the adjudicating juvenile court.   This Court will not disturb a

sentence absent a manifest abuse of discretion.”       Id. (citations omitted).

The Love Court further explained,

      the discretion of the Juvenile Court in implementing a disposition
      is broad, it is flexible and the Juvenile Court has considerable
      power to review and modify the commitment, taking into
      account the rehabilitative progress or lack of it of the juvenile.
      Without extreme specificity as to the error by the court in
      imposing the commitment, there can be no basis for setting
      aside the disposition.

                                      -4-
J-S71014-16




Id. at 1238 n.5.

      Pursuant to § 6352(a) of the Juvenile Act, the juvenile court’s

disposition must “be consistent with the protection of the public interest and

best suited to the child's treatment, supervision, rehabilitation and welfare”

and “provide balanced attention to the protection of the community, the

imposition of accountability for offenses committed and the development of

competencies to enable the child to become a responsible and productive

member of the community.” 42 Pa.C.S. § 6352(a).

      Z.H.’s argument is two-fold. First, she asserts that the trial court did

not present on the record the reasons for transferring her from the

Wordsworth Academy to the North Central Secured Treatment Facility.

Next, she complains that the juvenile court’s disposition was not a balanced

consideration of community protection, accountability, and rehabilitation.

Instead, she argues that the juvenile court focused upon punishment under

the guise of protecting the community and accountability.        Both of Z.H.’s

arguments fail.

      First, the certified record belies Z.H.’s claim that the juvenile court did

not state its reasoning on the record during the dispositional hearing. See

N.T., 1/15/16, at 24-28.     The juvenile court presented its expression of

rationale over four pages of the notes of testimony and then concluded,

      I am not sure that the placement you are in [at Wordsworth
      Academy] [is sufficient] in terms of [the] long term . . .

                                      -5-
J-S71014-16



      combination of accountability[,] . . . competencies and safety[.]
      And for those reasons and the reasons set forth in the social
      study, I am going to accept the recommendation. I am going to
      place this young lady in the North Central Secure Female
      Treatment Unit.

               ...

             So [Z.H.], I know it’s not what you wanted, I know you’re
      not happy to hear that. I tried to give you the best reasons I
      could for my decision. I believe it is one that’s supported by the
      facts, by the record, [and] by the history.

Id at 28-29. Thus, Z.H.’s first claim fails.

      The second aspect of Z.H.’s argument assails the juvenile court’s

disposition as being unbalanced in favor of retribution and punishment. She

contends that the juvenile court either overlooked or discounted the

rehabilitation component of the analysis and stressed that a balanced

consideration of the three prongs would have removed any doubt that her

continued placement at Wordsworth Academy was the only suitable

disposition.

      After a thorough review of the the parties’ briefs, pertinent law, and

the certified record, we concluded that the juvenile court cogently and

accurately addressed this aspect of Z.H.’s argument in its well-reasoned

opinion entered on April 25, 2016.      Therefore, we affirm the dispositional




                                      -6-
J-S71014-16



order transferring Z.H. to North Central Secured Treatment Facility on that

basis.1

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2017




____________________________________________


1
  It is evident that Z.H. preferred to remain at Wordsworth Academy, where
she had shown progress since her pre-delinquency placement in 2015, and
have that institution shift the focus of its counseling services from
dependency to addressing her delinquency. Nevertheless, in light of the
discretion allocated to the juvenile court under the Juvenile Act’s statutory
framework and the evidence supporting the juvenile court’s decision, we
cannot discern how the court’s rejection of Z.H.’s stated preference is
tantamount to an abuse of discretion.



                                           -7-
                                                                Circulated 12/28/2016 04:27 PM




                COURT OF COMMON PLEAS OF MONROE COUNTY
                      FORTY-THIRD JUDICIAL DISTRICT
                    COMMONWEALTH OF PENNSYLVANIA
                         JUVENILE COURT DIVISION



 IN THE INTEREST OF Z.H.,                   NO. 197 JUVENILE 2015
a minor
                                            APPEAL DOCKET NO. 463 EDA 2016


       OPINION IN SUPPORT OF ORDER PURSUANT TO PA. R.A.P. 1925(a)

       Z. H. (the "Juvenile") has filed an appeal from the Order of Disposition entered

on January 15, 2015, following her admission to Recklessly Endangering Another

Person (REAP) and Conspiracy to commit REAP. After the appeal was filed, we

issued an order directing the Juvenile to file a statement of errors complained of on

appeal pursuant to Pa. R.A.P. 1925(b). The Juvenile complied. We now issue this

Opinion pursuant to Pa. R.A.P. 1925(a).

       The Juvenile is a sixteen year-old high school student who is a resident of

Philadelphia County. Before the events giving rise to this case occurred, the Juvenile

was adjudicated dependent and then later involved in delinquency proceedings in

Philadelphia. Due to her negative behaviors while in the juvenile system, the Juvenile

has been in a variety of placements, including the non-secure group home in which

she was residing when she committed the assault that led to her admission and the

challenged disposition. Up until disposition in this case, all placements were ordered

through the Juvenile Division in Philadelphia.

      Specifically, the Juvenile has been dependent since September ·2013. At that

time, she was referred to the Philadelphia Department of Human services (OHS)


                                           1


                                                                                                 s ./
based on her mother's inability to supervise or care for her due to declining mental and

physical health and the Juvenile's own behaviors.

         Approximately one year later, on September 24, 2014, the Juvenile attacked

her OHS caseworker following a hearing during which the caseworker testified about

the Juvenile's truancy. As a result of the attack, the Juvenile was arrested and charged

with Aggravated     Assault,   Recklessly    Endangering   Another   Person.' and Simple

Assault. She was then placed at ChildFirst Services, a group home located in Lake

Ariel, Way_ne County, Pennsylvania.

         At a delinquency hearing in Philadelphia on October 16, 2014, the charge of

Simple Assault     was substantiated      and the counts of Aggravated        Assault   and

Recklessly Endangering Another Person were dismissed. The Juvenile was given a

nontraditional disposition of "deferred adjudication" and "interim probation." She was

returned to ChildFirst Services.

         The Juvenile   consistently   exhibited   negative behaviors   while at ChildFirst

services.   She had several behavioral        issues   and write-ups,   was charged     with

Disorderly Conduct, attempted on several occasions to abscond from the facility, and

was suspended from school. In addition, she and several other young women from

ChildFirst Services committed the assault that gave rise to this proceeding while living

there.

         The assault occurred on April 5, 2015, Easter Sunday, while the Juvenile and

her co-juveniles were on a CHildFirst-sponsored        outing to the Stroud Mall, located in

Monroe County, to shop and see a movie. The fifty-four year old victim was seated in

front of the group in the movie theater. When the group "became rowdy, obnoxious,


                                               2
 cursing and very loud, [the victim] turned around and whispered very nicely [asking the

 girls to] please quiet down a bit, my mom cannot hear the movie." (N.T., 11/17/2015, p.

 3). The group responded with obscenities and blatant disrespect.

          While walking to their car after leaving the theater, the victim and her family

were ambushed and surrounded by the Juvenile and her housemates in the parking lot

of the mall. After directing a volley of obscenities       at the victim, the Juvenile   was the

first one to assault the victim "by sticking [her] finger in [the victim's]              eyeball."

(N.T.11/17/2015,      p. 4).   The victim was then viciously beaten down in front of her

family by the Juvenile and her co-juveniles while two males filmed the episode.              After

being punched and knocked to the ground, the victim was "kick[edJ             in [the] face, the

head,     the body.   [She suffered]      a broken orbital floor socket of [her] left eye. [The

victim] had two black eyes, multiple contusions         and bruises on [her] body and [ J was

treated    in the emergency      room."     (Id.) In addition, when the victim's sister-in-law

attempted to intervene, she was surrounded [J, [thrown] to her knees, punched [J in the

back of the head and beat [J up." (Id). After the attack was over and the victim was

running to her vehicle, the Juvenile continued to pursue. Fortunately, the victim and

her family were able to escape without further injury.

          On May 21, 2015, based on her history and continuing negative behaviors, the

Juvenile was removed from ChildFirst and transferred to VisionQuest CBS Shelter.

Her time there was short-lived.             According to her OHS caseworker, while              at

VisionQuest the Juvenile engaged in bullying behavior that included "physical acts."

The Juvenile resided at VisionQuest until June 22, 2015, when she was transferred to

secure detention at the Philadelphia Juvenile Justice Services Center. Three months


                                                  3
 later, on September 17, 2015, she was placed at Wordsworth Residential Treatment

 Facility. The Juvenile remained at Wordsworth until disposition was imposed in this

 case.

          In September    of 2015, following an investigation,   a written allegation was

 received and the Juvenile was charged with Riot, two counts of Simple Assault, REAP,

 and Harassment. So were her co-juveniles who, by that time, had all been transferred

 to separate placements in different geographical regions of the state.

         After pre-trial matters were addressed and arrangements were coordinated with

 the multiple agencies and placement facilities that were involved, an adjudication

hearing was convened on November 17, 2015. At the hearing, the Juvenile made a

voluntary, counseled admission to REAP and an amended count of Conspiracy to

Commit     REAP.    The    remaining   charges   were   dismissed.   The   Juvenile's   four

housemates made the same admissions.

         At the hearing, the victim recounted the attack, described the injuries she

sustained at the hands of the Juvenile and her housemates, and informed the Court

and all present of the deep and lasting impact the incident and injuries - mental,

emotional, and physical - have had and continue to have on her. We incorporate the

victim's statement, some of which is quoted above, into this opinion by reference.

(N.T., 11/17/2015, pp. 2-9). The emotional, poignant, and credible statement had a

profound impact on almost everyone in the room - everyone, that is, except for the

Juvenile and two or three of her former housemates.           As the assigned Juvenile

Probation Officer aptly described in the Social Study Report he authored, when the

Court asked the Juvenile if she had anything to say, the Juvenile offered an atrocious


                                            4
    "apology." She blamed the victim, showed disrespect, and failed to take responsibility

    for her actions. There was not even a hint of empathy or remorse.1

           Up to this point in the proceeding, we had considered transferring this case and

    the Juvenile (as well as her co-juveniles) to Philadelphia for disposition. However,

    given the facts of the case, the obvious state of distress of the victim, who is a Monroe

    County resident, the disturbing comments and attitude of the Juvenile (and the attitude

    two of the other young women), and, frankly, the attitude of some of the contracted

    caseworkers, we chose to impose disposition here.2 As a result, at the conclusion of

    the hearing, we issued an order scheduling a disposition hearing and directing that a

    social study be completed.

           The social study was completed and a report issued by our Juvenile Probation

    Office prior to the disposition hearing. The report was reviewed by the Court, the

    assistant district attorney, and counsel for the Juvenile prior to disposition. During the

    hearing, we mentioned several times that the disposition we ordered was based on the

    reasoning articulated on the record as well as the facts and information contained in

the social study report. A copy of the report has been filed and is included in the

Certified Record.




1
   The Conunonwealth asked that the victim's statement be transcribed so that the transcript would be available for
the disposition hearing. The request was granted and a transcript of the victim's statement was filed as an excerpt
 from the adjudication hearing. (N.T., 11/17!2015, pp. 2-9). Neither party asked for transcription of the remainder
of the adjudication hearing. As a result, there is no transcript of the statements made by the Juvenile and her co·
juveniles. Even if there were, the two-dimensional record would not come close to conveying the shocking manner
in which the Juvenile addressed the victim.
2
  We kept and scheduled for disposition the cases involving three of the four co-juveniles. Due to special
considerations that did not apply to the Juvenile, the case involving the fourth co-juvenile was transferred to
Philadelphia.

                                                        5
         The disposition hearing was convened on January 15, 2015. The Juvenile

 appeared with her attorney. The Juvenile's mother and representatives of OHS, the

 contracted caseworker agency, and Wordsworth Academy were also present.

             We first addressed all co-juveniles together. We identified all persons in the

 courtroom, informed all present of the purpose of the hearing, and notified the

juveniles of their post-disposition        and appeal rights. The cases were then called

individually and privately for disposition.

         In the Juvenile's case, the Assistant District Attorney began by acknowledging

the Juvenile's          admissions   and   endorsing   both   the social   summary      and   the

recommendation for placement in a secure state-operated facility, stating that "[a} very

thorough       social    summary     has been done     by Probation    Officer   Morgan.      The

Commonwealth 100 percent supports what is concluded in that; and that is that [the

Juvenile} should be placed at North Central Secure Female Treatment Unit." (N.T.

1/15/2015, p. 13). The Commonwealth briefly reiterated the severity of the case and

referred to the social study report in support of that recommendation.

        In response, the Juvenile's attorney requested that we maintain the current

placement        at Wordsworth       Academy   based   on the Juvenile's     progress    at the

placement. Counsel took the position that since the Juvenile had been placed at

Wordsworth, she had addressed her issues with disrespect, defiance, not respecting

authority,     and physical aggression,    and had done remarkably well there. (Id. at 14).

Counsel highlighted the Juvenile's good grades an improving relationship with her

mother, and suggested that, at Wordsworth, the Juvenile was already in a placement

where she receives adequate supervision and treatment. The Wordsworth Academy


                                                 6
representative summarized the Juvenile's progress in the program and described the

various therapeutic treatments in which she was participating.         The representative

informed the Court that the Juvenile had not required restraints while in the program

and that she had not "recently" been physically aggressive.

        The victim and her son then testified as to the vicious beating the victim

received and detailed how this event impacted their lives. The victim recounted the

horrifying details of the attack and her son added:

              I just wanted to say you mentioned earlier how just two
              people from the community were affected. That's not true
              because my little brother had to watch his mom get beat
              down, his aunt, his grandmother; my little cousin too ... And I
              get a call at the hospital that my mom got beat down. I'm
              thinking it was a joke at first. And my little brother is like,
              Get over here now. Okay. So it's not just two people;
              there's a bunch of people y'all affected.

(N.T. 1/15/2015, p 22).

        When asked if she wished to say anything, the Juvenile briefly addressed the

court and stated:

              I apologize for my actions that caused both of them to
              suffer. Even though I can't take back what happened, I will
              absolutely make sure it will never happen again to anyone
              else's family or anyone that's around me. I have learned
              how to channel my anger and restrain myself from the
              negative thoughts that caused my negative actions.
              Everyone in here every day is working on being a better
              person for the next day. I came here with a different mind
              set and attitude than I did before. And again, I deeply
              apologize to the Court, the judge, you, your family, and my
              mom, and everyone else around me.

(N.T.   1/15/2015,   p.   23).   While   the   statement   and   apology   showed   marked

improvement over the statement she made during the adjudication hearing,            in real




                                               7
time it seemed practiced, not completely sincere, and somewhat inconsistent with the

Juvenile's attempts to minimize her involvement in the assault on the victim.

       During the disposition hearing, we referred several times to the Juvenile's

delinquency history as the driving factor behind the out-of-home placement that was

ordered. (N.T., 11/21/2014, pp. 25-27). That history was well-known to the Court, the

Commonwealth,     and the Juvenile Probation Office, as well as the Juvenile,           her

mother, her attorney, and the representatives of OHS, the casework agency, and

Wordsworth.   We outlined the Juvenile's         history, highlighting   both the prior and

subsequent    assaultive    behaviors.   Importantly,   we   recognized that although   the

Juvenile was making progress, "[she was} at Child First Services up in Wayne County

for [a} while without      much of an incident either, and then something          like this

happened." (N.T. 1/15/2015, p. 27). With the Juvenile's history in mind, and, after a

careful review of the social summary and testimony, we stated:

              I am not sure that the placement you are in, in terms of
              long term, the combination        of accountability     and
              competencies and safety is sufficient. And for those
              reasons and the reasons set forth in the social study, I am
              going to accept the recommendation. I am going to place
              this young lady in the North Central Secure Female
              Treatment Unit.

(N.T. 1/15/15, p. 28).

       At the conclusion of the disposition hearing, we issued the dispositional order

placing the Juvenile at North Central Secure that is being challenged in this appeal. In

the Order, we made findings required by applicable provisions of the Juvenile Act and

the Rules of Juvenile Court Procedure. Among other things, we specifically found and

stated that: 1) the Juvenile was in need of treatment, supervision, or rehabilitation; 2) it


                                                8
was contrary to the welfare of the Juvenile to remain in the home of her mother; 3)

 reasonable efforts were made to prevent removal of the Juvenile from her home; and

4) placement at North Central Secure Treatment          Facility was· the least restrictive

placement    that is consistent with the protection of the public and best suited to the

Juvenile's treatment, supervision, rehabilitation, and welfare.

        On January 22, 2015, the Juvenile filed a post disposition        motion seeking

reconsideration of disposition. On February 1, 2016, the Juvenile filed a motion for

stay of disposition. We denied both motions on February 2, 2015. The Juvenile then

filed this timely appeal.

                                         DISCUSSION

        The Juvenile claims that we erred by placing her in North Central Secure

Treatment Facility rather than leaving her at Wordsworth. In support of her claim, the

Juvenile asserts that 1) she was already placed in a secure placement that addressed

community protection, accountability and the rehabilitation of the Juveniles; 2) the

Court failed to present any factors other than the severity of the charges; 3) the Court

failed to state why placement at Wordsworth Academy was not sufficient; and, 4) the

Court did not state why North Central Secure Treatment Facility would better protect

the public, address accountability, and meet the Juvenile's rehabilitative needs.

(Juvenile's Rule 1925(b) Statement).        The Juvenile's assignments of error are

meritless.

       Under Section 6352 of the Juvenile Act, there are a number of possible

dispositions in a delinquency case. The available alternatives include: probation, which

may include conditions tailored to the crime and the Juvenile; commitment to an


                                            9
appropriate juvenile facility; an order to pay fines, costs, and when         applicable

restitution; and any disposition available in a dependency proceeding. 42 Pa. C.S.A.

§6352(a)(1)-(6).   The   disposition   imposed   must provide   for the   balanced   and

restorative justice which the Juvenile Act seeks to achieve, and, when commitment is

ordered, should impose the minimum amount of confinement that is consistent with the

protection of the public, notions of accountability, and the rehabilitation needs of the

child. 42 Pa. C.S.A. §§ 6301 (b)(2) and (3) and 6352(a). The Juvenile Act grants broad

discretion to the juvenile court in disposition. In the Interest of D.S., 37 A.3d 1202,

1203 (Pa. Super. 2011) (citations omitted). An appellate court will not disturb a

disposition absent a manifest abuse of discretion. Id. An abuse of discretion is not

merely an error of judgment but involves the misapplication or overriding of the law or

the exercise of a manifestly unreasonable judgment based upon partiality, prejudice or

ill-will. Commonwealth    v. Brown, 26 A.3d 485, 493 (Pa. Super. 2011) (citations

omitted).

       As our on-record statements and the social study report demonstrate, our

decision to place the Juvenile in North Central Secure Treatment Facility rather than

leave her at Wordsworth Academy was not an arbitrary or purely punitive

determination. Rather, it was a considered and reasoned decision that took into

account the facts of this case, the impact of the Juvenile's actions on the victim and

the community, the Juvenile's history at home, at school, and in her juvenile court

placements, and the balanced and restorative justice principles of accountability,

protection of the public, and the rehabilitative needs and prospects of the Juvenile. As

we explained, a juvenile disposition must be appropriate and sufficient to


                                            10
                 hold the juvenile accountable, vindicate the rights of the
                victims, to make sure that the juvenile is safe and the public
                 is safe, and to find the, you know, place that will have what
                 is needed to provide what the law calls competencies,
                which are probably easier to understand as whatever
                treatment, counseling, therapy, and education might be
                needed so that this type of thing doesn't repeat itself so
                that we can hopefully make the juveniles comes out better
                in the - out of the juvenile system than they were coming
                in; and hopefully so you don't end up in the criminal
                system ...

(N.T 1/15/16,     pp.      24-25). Building   on this statement,    we later concluded   our

substantive reasoning by stating:


               I am not sure that the placement you are in, in terms of
               long term, the combination        of accountability     and
               competencies and safety. is sufficient. And for those
               reasons and the reasons set forth in the social study, I am
               going to accept the recommendation. I am going to place
               this young lady in the North Central Secure Female
               Treatment Unit.

(N. T. 1 /15/15, p. 28).

       When the circumstances          of this case and the history and conduct of the

Juvenile are viewed in light of the applicable standards and principles of balanced and

restorative justice summarized above, it is clear that the commitment we ordered was

a proper exercise of discretion. The relevant history and the violent nature of the attack

are detailed in the social study report and summarized             above. They need not be

repeated in full. Contrary to the Juvenile's bald assertions, the disposition we ordered

did take into consideration the relevant facts, the violent nature of the most recent

crime she committed, her history of similar acts, and what placement could best

provide the competencies          she most desperately     needs. Despite her attempt to




                                                11
 minimize the incident,      it is clear that this was a violent and unprovoked                  attack which

 left the victim with serious,    long-term mental and physical injuries. These injuries were

 so extensive that the victim suffered         numerous long-term               effects,   including memory

 loss, dizziness,   persistent headaches,      and violent nightmares.

         It is important to recognize,    as we did and noted on the record, that this was not

the Juvenile's first violent offense.      Seven months prior to this case, the Juvenile was

charged for an attack upon her OHS caseworker.                   Additionally, she was removed from

the ChildFirst placement       due to bullying and other physical               acts, including an incident

that resulted in a Disorderly Conduct charge. (N.T.                  1/15/15,      pp. 25-26).     When the

Easter attack is viewed in the light of the Juvenile's             past and subsequent           conduct and

balanced with notions of accountability and rehabilitation,                 it is clear that the disposition

in this case was a proper exercise of discretion.

        When reduced to its core, the Juvenile's argument amounts to a bald assertion

that the placement        is excessive because        we "focused      only upon the severity of the

crime," wholly ignoring      the progress she had made at Wordsworth.                      In support of her

claim, the Juvenile       points to her grades and the fact that she purportedly                     had no

behavioral    incidents    since being enrolled           at Wordsworth       Academy,        or at least no

incidents that were "recent" in relation to the disposition            hearing. Even looking past the

Juvenile's   post-attack     assaultive   behavior        at VisionQuest,       her claim that the Court

ignored her "significant     progress in addressing the rehabilitation               goals targeted for the

juvenile offender     during her period at Wordsworth Academy"                    is belied   by the record.

We took her progress into account, but balanced                her progress against all other factors

and considerations.       We noted that, in the past, the the Juvenile had periods                  in which


                                                     12
 she seemingly made progress, or at least did not have a major incident, but then

violence erupted.    The Juvenile's attack on her caseworker      and the assault on the

victim   in this case   are clear examples.      In any event, the Superior       Court of

Pennsylvania has routinely rejected general excessiveness claims when the Court has

articulated valid reasons for the placement. For example,    in Commonwealth v. K.M.-F,

117 A.3d 346 (Pa. Super. 2015), the Superior Court recently rejected a juvenile's

argument that an out-of-home placement was excessive due to the fact that he had

made great progress during the 17 months since the offense, in a case in which the

juvenile court highlighted impact on the victim, public safety, and accountability as

reasons for the placement.

         Here, as in K.M.-F., we considered the impact of the Juvenile's actions on the

victim, public safety, and accountability, as well as the other factors and considerations

discussed    above. We determined       that the Juvenile    needed    a higher level    of

accountability, and of treatment and rehabilitation,    than she was receiving.     In this

regard, it appeared to us that the Juvenile had previously been "under placed." We

were also concerned with the Juvenile's lack of remorse and minimization of her role in

the assault. As a result, we determined that placement at North Central Secure, a

state operated facility with which the Court is familiar, that has programs particularly

suited to the rehabilitative   needs of the Juvenile,       that can provide necessary

competencies, that can also provide a proper measure of accountability, that can

properly and objectively perform risk analyses and assess the Juvenile's progress, that

can continue family therapy and reunification efforts, and that can accomplish all of

this in a setting that provides safety for the public and the Juvenile, provides for public


                                            13
and community safety as well as the safety of the Juvenile, was the most appropriate

placement for the Juvenile.' Under the facts of this case and the applicable law, we

stand firmly behind our placement determination.

           For these reasons, as well as those we stated on the record, we believe that the

order of disposition should be affirmed.


                                                                         BYITTC
                                                                             #
                                                                           6NATHAN MARK,                  J.



           Cc:      Superior Court of Pennsylvania
                                                                                                0
                                                                                                
                                                                                                r
                    Jonathan Mark, J.                                                  ::D
                                                                                       -o       rn
                                                                                       ::;;t)   ;':J
                    Public Defender (MP)                                                        ;;-,:;
                                                                                       N
                    District Attorney (MB)                                   (")       U1       0
                                                                                                '""ll
                                                                             c>                  (")
                                                                             c:         "T)
                                                                             .......    3
                                                                                                 0
                                                                             ·'-
                                                                             -I
                                                                                                  c::
                                                                                                  ?J
                                                                              -<         N        -I
                                                                              -o                   co
                                                                              >          C')
                                                                                         U1




3   We note that counsel for the Juvenile characterized Wordsworth as a secure facility. It is not. Wordsworth is a
Residential Treatment Facility, not a secure juvenile facility.


                                                           14